            Case 2:18-cv-02418-JAD-PAL Document 11 Filed 01/24/19 Page 1 of 2




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, NV 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     malarie@armstrongteasdale.com
 5
     Attorneys for Defendant Bluestem Brands, Inc.
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10   ALEKSANDAR OSTOJIC,
                                                                Case No.: 2:18-cv-02418-JAD-PAL
11                   Plaintiff,
                                                                STIPULATION AND ORDER TO
12            vs.                                               CONTINUE DEADLINE FOR
                                                                DEFENDANT BLUESTEM BRANDS,
13   EQUIFAX INFORMATION SERVICES, LLC;                         INC. TO RESPOND TO COMPLAINT
     EXPERIAN INFORMATION SOLUTIONS, INC.;
14   TRANS UNION LLC; BLUESTEM BRANDS,                          (FIRST REQUEST)
     INC. DBA FINGERHUT,
15
                     Defendants.
16

17          Defendant, Bluestem Brands, Inc. (“Bluestem”), by and through its counsel of record
18   Armstrong Teasdale LLP, and Plaintiff Aleksandar Ostojic (“Plaintiff”), by and through his counsel
19   of record, Law Office of Kevin L. Hernandez, hereby stipulate and agree, subject to this Court’s
20   approval, to continue the deadline for Bluestem to answer or otherwise respond to the Complaint
21   filed on December 21, 2018 (ECF No. 1), from January 28, 2019, to February 19, 2019, as Bluestem
22   requires additional time to investigate the allegations in the Complaint and prepare an appropriate
23   response to same. This is the first request to continue this deadline.
24          Plaintiff filed his Complaint on December 21, 2018. ECF No. 1. Bluestem was served with
25   the Summons and Complaint on or about January 7, 2019. Accordingly, Bluestem’s current response
26   deadline is January 28, 2019.
27          Good cause exists for the short continuance of the deadline for Bluestem to answer or
28   otherwise respond to the Complaint. Bluestem requires additional time to investigate the allegations
                                                         1
           Case 2:18-cv-02418-JAD-PAL Document 11 Filed 01/24/19 Page 2 of 2




 1   in the Complaint so that it may prepare an appropriate response to the same. Plaintiff has agreed to
 2   the short continuance. This stipulation is made in good faith and not for purposes of delay or any
 3   other improper purpose.
 4          The parties, therefore, stipulate and request that the Court enter an order approving the
 5   continuance of Bluestem’s deadline to answer or otherwise respond to the Complaint from
 6   January 28, 2019, to February 19, 2019.
 7

 8    DATED this 24th day of January, 2019.            DATED this 24th day of January, 2019.
 9
      LAW OFFICE OF KEVIN L.                           ARMSTRONG TEASDALE LLP
10    HERNANDEZ

11    By:/s/Kevin L. Hernandez                         By:/s/Michelle D. Alarie
         KEVIN L. HERNANDEZ, ESQ.                          MICHELLE D. ALARIE, ESQ.
12       Nevada Bar No. 12594                              Nevada Bar No. 11894
         8872 S. Eastern Ave., Suite 270                   3770 Howard Hughes Parkway, Suite 200
13                                                         Las Vegas, Nevada 89169
         Las Vegas, Nevada 89123                           Telephone: 702.678.5070
14       Telephone: 702.563.4450                           Facsimile: 702.878.9995
         Facsimile: 702.552.0408                           malarie@armstrongteasdale.com
15       kevin@kevinhernandezlaw.com
                                                       Attorneys for Defendant Bluestem Brands,
16    Attorney for Plaintiff Aleksandar Ostojic        Inc.
17

18

19
                                                  IT IS SO ORDERED.
20

21
                                                  UNITED STATES MAGISTRATE JUDGE
22
                                                  DATE:    January 25, 2019
23

24

25

26

27
28

                                                      2
